Stephens, J.
1. While processioners can mark out only established, land lines, an established land line may be one established by acquiescence for a period of seven years, evidenced “by acts or declarations of [the] adjoining landowners.” Civil Code (1910), § 3821.
2. Where one of two adjoining landowners encroaches upon the land of the other and cultivates it and cuts timber therefrom, and in so doing establishes a definite and ascertainable line between the land thus encroached upon and the remaining portion of the land of the adjoining landowner, acquiescence in this established line by both the landowners for a period of seven years establishes this line as the true dividing line between the two tracts. The line so established by acquiescence is such an established line as may be marked out by the processioners as the true dividing line between the two tracts.
3. Upon the trial in the superior court of an issue made upon a protest to the return of processioners, where there was evidence from which the jury could infer that the dividing line claimed by the protestant had by acquiescence been established as the true dividing line as above indicated, the court did not err, as against the defendant, in giving in charge this principle of law, and the verdict found for the protestant was authorized.

Judgment affirmed.


Jenhvns, P. J., and Bell, J., concur.